UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 2192 The Dreyfus Third Century Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record The Dreyfus Third Century Fund, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150 G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151 C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Reelect William L. Kimsey as a Director For For Management Reelect Robert I. Lipp as a Director For For Management Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ALLERGAN, INC. Ticker: AGN Security ID: Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Gallagher For For Management 2 Elect Director Gavin S. Herbert For For Management 3 Elect Director Dawn Hudson For For Management 4 Elect Director Stephen J. Ryan, MD For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 8 Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Certificate of Incorporation 9 Amend Articles of Incorporation to For For Management Update and Simplify Provisions AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel F. Akerson For For Management Elect Director Charlene Barshefsky For For Management Elect Director Ursula M. Burns For For Management Elect Director Kenneth I. Chenault For For Management Elect Director Peter Chernin For For Management Elect Director Jan Leschly For For Management Elect Director Richard C. Levin For For Management Elect Director Richard A. McGinn For For Management Elect Director Edward .D. Miller For For Management Elect Director Steven S. Reinemund For For Management Elect Director Robert D. Walter For For Management Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First Interim Dividend; Confirm For For Management as Final Dividend the Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors of For For Management the Company 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 a Re-elect Louis Schweitzer as Director For For Management 5 b Re-elect David Brennan as Director For For Management 5 c Re-elect Simon Lowth as Director For For Management 5 d Re-elect Jean-Philippe Courtois as For For Management Director 5 e Re-elect Jane Henney as Director For For Management 5 f Re-elect Michele Hooper as Director For For Management 5 g Re-elect Rudy Markham as Director For For Management 5 h Re-elect Dame Nancy Rothwell as For For Management Director 5 i Re-elect John Varley as Director For For Management 5 j Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase For For Management 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 12 Adopt New Articles of Association For For Management 13 Approve the Investment Plan For For Management AVNET, INC. Ticker: AVT Security ID: Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eleanor Baum For For Management Elect Director J. Veronica Biggins For For Management Elect Director Lawrence W. Clarkson For For Management Elect Director Ehud Houminer For For Management Elect Director Frank R. Noonan For For Management Elect Director Ray M. Robinson For For Management Elect Director William P. Sullivan For For Management Elect Director Gary L. Tooker For For Management Elect Director Roy Vallee For For Management 2 Ratify Auditors For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Henry P. Becton, Jr. For For Management Elect Director Edward F. Degraan For For Management Elect Director Claire M. Fraser-liggett For For Management Elect Director Edward J. Ludwig For For Management Elect Director Adel A.F. Mahmoud For For Management Elect Director James F. Orr For For Management Elect Director Willard J. Overlock, Jr. For For Management Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Company-SpecificApproval Of A By-law For For Management Amendment Regarding Special Shareholdermeetings 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Provide for Cumulative Voting Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: X103 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nancy L. Leaming For For Management 2 Elect Director Brian S. Posner For For Management 3 Elect Director Eric K. Rowinsky For For Management 4 Elect Director Stephen A. Sherwin For For Management 5 Ratify Auditors For For Management 6 Amend Non-Employee Director Omnibus For For Management Stock Plan BRINK'S COMPANY, THE Ticker: BCO Security ID: Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul G. Boynton For For Management Elect Director Murray D. Martin For For Management Elect Director Ronald L. Turner For For Management 2 Amend Deferred Compensation Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CHARLES SCHWAB CORPORATION, THE Ticker: SCHW Security ID: Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arun Sarin For For Management Elect Director Paula A. Sneed For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Political Contributions Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives CHUBB CORPORATION, THE Ticker: CB Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Martin G. Mcguinn For For Management 6 Elect Director Lawrence M. Small For For Management 7 Elect Director Jess Soderberg For For Management 8 Elect Director Daniel E. Somers For For Management 9 Elect Director Karen Hastie Williams For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bradley C. Irwin For For Management Elect Director Jeffrey A. Levick For For Management Elect Director Arthur B. Winkleblack For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against For Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against For Shareholder COACH, INC. Ticker: COH Security ID: Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lew Frankfort For For Management Elect Director Susan Kropf For Withhold Management Elect Director Gary Loveman For Withhold Management Elect Director Ivan Menezes For Withhold Management Elect Director Irene Miller For Withhold Management Elect Director Michael Murphy For Withhold Management Elect Director Jide Zeitlin For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: K105 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B.S. Carson, Sr., M.D. For For Management Elect Director William H. Gates For For Management Elect Director Hamilton E. James For For Management Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DEVRY INC. Ticker: DV Security ID: Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Darren R. Huston For For Management Elect Director William T. Keevan For For Management Elect Director Lyle Logan For For Management Elect Director Julia A. McGee For For Management 2 Ratify Auditors For For Management 3 Adopt Policy Prohibiting Medically Against Against Shareholder Unnecessary Veterinary Training Surgeries DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: FEB 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey S. Aronin For For Management 2 Elect Director Mary K. Bush For For Management 3 Elect Director Gregory C. Case For For Management 4 Elect Director Robert M. Devlin For For Management 5 Elect Director Cynthia A. Glassman For For Management 6 Elect Director Richard H. Lenny For For Management 7 Elect Director Thomas G. Maheras For For Management 8 Elect Director Michael H. Moskow For For Management 9 Elect Director David W. Nelms For For Management 10 Elect Director E. Follin Smith For For Management 11 Elect Director Lawrence A.Weinbach For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Ratify Auditors For For Management DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: F302 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Gould For Withhold Management Elect Director John S. Hendricks For For Management Elect Director M. LaVoy Robison For For Management 2 Ratify Auditors For For Management DONALDSON CO., INC. Ticker: DCI Security ID: Meeting Date: NOV 20, 2009 Meeting Type: Annual Record Date: SEP 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack W. Eugster For For Management Elect Director John F. Grundhofer For For Management Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending DUN & BRADSTREET CORPORATION, THE Ticker: DNB Security ID: E100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Alden For For Management 2 Elect Director Christopher J. Coughlin For For Management 3 Elect Director Sara Mathew For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement For For Shareholder EMC CORPORATION Ticker: EMC Security ID: Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. A. H. Boersig For For Management Elect Director C. Fernandez G. For For Management Elect Director W. J. Galvin For For Management Elect Director R. L. Stephenson For For Management Elect Director V. R. Loucks, Jr. For For Management Elect Director R. L. Ridgway For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization/Restructuring For For Management Plan to Create Two Companies 2 Approve Employee Stock Option Plan for For For Management Cenovus Energy Inc. 3 Approve Shareholder Rights Plan for For For Management Cenovus Energy Inc. ENCANA CORPORATION Ticker: ECA Security ID: Meeting Date: APR 21, 2010 Meeting Type: Annual/Special Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Peter A. Dea as Director For For Management Elect Randall K. Eresman as Director For For Management Elect Claire S. Farley as Director For For Management Elect Fred J. Fowler as Director For For Management Elect Barry W. Harrison as Director For For Management Elect Suzanne P Nimocks as Director For For Management Elect David P. O?Brien as Director For For Management Elect Jane L. Peverett as Director For For Management Elect Allan P. Sawin as Director For For Management Elect Bruce G. Waterman as Director For For Management Elect Clayton H. Woitas as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management 4 Amend By-Law No.1 For For Management ENSCO INTERNATIONAL PLC Ticker: ESV Security ID: 26874Q100 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation [from For For Management Delaware to England] 2 Adjourn Meeting For For Management ENSCO PLC Ticker: ESV Security ID: 29358Q109 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Thomas Kelly II as Class II For For Management Director 2 Elect Rita Rodriguez as Class II For For Management Director 3 Appoint KPMG LLP as US Independent For For Management Registered Public Accounting Firm for 4 Appoint KPMG Audit plc as Auditors and For For Management Authorise Their Remuneration 5 Re-approve the Ensco 2005 Cash For For Management Incentive Plan EQUIFAX INC. Ticker: EFX Security ID: Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert D. Daleo For For Management 2 Elect Director Walter W. Driver, Jr. For For Management 3 Elect Director L. Phillip Humann For For Management 4 Elect Director Mark B. Templeton For For Management 5 Ratify Auditors For For Management FLUOR CORPORATION Ticker: FLR Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James T. Hackett For For Management 2 Elect Director Kent Kresa For For Management 3 Elect Director Nader H. Sultan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder FPL GROUP, INC. Ticker: FPL Security ID: Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sherry S. Barrat For For Management Elect Director Robert M. Beall, II For For Management Elect Director J. Hyatt Brown For For Management Elect Director James L. Camaren For For Management Elect Director J. Brian Ferguson For For Management Elect Director Lewis Hay, III For For Management Elect Director Toni Jennings For For Management Elect Director Oliver D. Kingsley, Jr. For For Management Elect Director Rudy E. Schupp For For Management Elect Director William H. Swanson For For Management Elect Director Michael H. Thaman For For Management Elect Director Hansel E. Tookes, II For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management GAP, INC., THE Ticker: GPS Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Adrian D.P. Bellamy For For Management Elect Director Domenico De Sole For For Management Elect Director Robert J. Fisher For For Management Elect Director William S. Fisher For For Management Elect Director Bob L. Martin For For Management Elect Director Jorge P. Montoya For For Management Elect Director Glenn K. Murphy For For Management Elect Director James M. Schneider For For Management Elect Director Mayo A. Shattuck III For For Management Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management GARMIN LTD. Ticker: GRMN Security ID: G37260109 Meeting Date: MAY 20, 2010 Meeting Type: Annual/Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland 2 Adjourn Meeting For For Management Elect Gene M. Betts as a Director For For Management Elect Thomas P. Poberezny as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Transact Other Business (Non-Voting) None None Management GENZYME CORPORATION Ticker: GENZ Security ID: 372917104 Meeting Date: JUN 16, 2010 Meeting Type: Proxy Contest Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None Elect Director Douglas A. Berthiaume For For Management Elect Director Robert J. Bertolini For For Management Elect Director Gail K. Boudreaux For For Management Elect Director Robert J. Carpenter For For Management Elect Director Charles L. Cooney For For Management Elect Director Victor J. Dzau For For Management Elect Director Connie Mack, III For For Management Elect Director Richard F. Syron For For Management Elect Director Henri A. Termeer For For Management Elect Director Ralph V. Whitworth For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Provide Right to Call Special Meeting For For Management 6 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None None Elect Director Steven Burakoff For Did Not Vote Shareholder Elect Director Alexander J. Denner For Did Not Vote Shareholder Elect Director Carl C. Icahn For Did Not Vote Shareholder Elect Director Richard Mulligan For Did Not Vote Shareholder Management Nominee - Douglas A. For Did Not Vote Shareholder Berthiaume Management Nominee - Robert J. For Did Not Vote Shareholder Bertolini Management Nominee - Gail K. Boudreaux For Did Not Vote Shareholder Management Nominee - Robert J. For Did Not Vote Shareholder Carpenter Management Nominee - Victor J. Dzau For Did Not Vote Shareholder Management Nominee - Ralph V. Whitworth For Did Not Vote Shareholder 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 4 Amend Non-Employee Director Omnibus Against Did Not Vote Management Stock Plan 5 Provide Right to Call Special Meeting For Did Not Vote Management 6 Ratify Auditors For Did Not Vote Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director Kevin E. Lofton For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd C. Blankfein For For Management Elect Director John H. Bryan For For Management Elect Director Gary D. Cohn For For Management Elect Director Claes Dahlback For For Management Elect Director Stephen Friedman For For Management Elect Director William W. George For For Management Elect Director James A. Johnson For For Management Elect Director Lois D. Juliber For For Management Elect Director Lakshmi N. Mittal For For Management Elect Director James J. Schiro For For Management Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For For Management Elect Director Sergey Brin For For Management Elect Director Larry Page For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HANSEN NATURAL CORP. Ticker: HANS Security ID: 411310105 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rodney C. Sacks For For Management Elect Director Hilton H. Schlosberg For For Management Elect Director Norman C. Epstein For For Management Elect Director Benjamin M. Polk For For Management Elect Director Sydney Selati For For Management Elect Director Harold C. Taber, Jr. For For Management Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management HERMAN MILLER, INC. Ticker: MLHR Security ID: Meeting Date: OCT 15, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael A. Volkema For For Management Elect Director Paget L. Alves For For Management Elect Director Douglas D. French For For Management Elect Director John R. Hoke, III For For Management Elect Director James R. Kackley For For Management 2 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Jones, Jr. For For Management 2 Elect Director Frank A. D'Amelio For For Management 3 Elect Director W. Roy Dunbar For For Management 4 Elect Director Kurt J. Hilzinger For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Elect Director W. Ann Reynolds For For Management 12 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: F105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Burdett For For Management Elect Director Christopher V. Dodds For For Management Elect Director Robert C. Gasser For For Management Elect Director Timothy L. Jones For For Management Elect Director Kevin J.p. O'hara For For Management Elect Director Maureen O'hara For For Management Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KINETIC CONCEPTS, INC. Ticker: KCI Security ID: W208 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald W. Dollens For Withhold Management Elect Director Catherine M. Burzik For For Management Elect Director John P. Byrnes For For Management Elect Director Harry R. Jacobson For For Management 2 Ratify Auditors For For Management LIMITED BRANDS, INC. Ticker: LTD Security ID: Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis S. Hersch For For Management Elect Director David T. Kollat For For Management Elect Director William R. Loomis, Jr. For For Management Elect Director Leslie H. Wexner For For Management 2 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MEADWESTVACO CORPORATION Ticker: MWV Security ID: Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael E. Campbell For For Management 2 Elect Director Thomas W. Cole, Jr., For For Management Ph.D. 3 Elect Director James G. Kaiser For For Management 4 Elect Director Richard B. Kelson For For Management 5 Elect Director James M. Kilts For For Management 6 Elect Director Susan J. Kropf For For Management 7 Elect Director Douglas S. Luke For For Management 8 Elect Director John A. Luke, Jr. For For Management 9 Elect Director Robert C. McCormack For For Management 10 Elect Director Timothy H. Powers For For Management 11 Elect Director Edward M. Straw For For Management 12 Elect Director Jane L. Warner For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MICROSOFT CORPORATION Ticker: MSFT Security ID: Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MILLIPORE CORPORATION Ticker: MIL Security ID: Meeting Date: JUN 3, 2010 Meeting Type: Special Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management NATIONAL SEMICONDUCTOR CORPORATION Ticker: NSM Security ID: Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian L. Halla For For Management Elect Director Steven R. Appleton For For Management Elect Director Gary P. Arnold For For Management Elect Director Richard J. Danzig For For Management Elect Director John T. Dickson For For Management Elect Director Robert J. Frankenberg For For Management Elect Director Modesto A. Maidique For For Management Elect Director Edward R. McCracken For For Management Elect Director Roderick C. McGeary For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Repricing of Options For For Management NAVISTAR INTERNATIONAL CORP. Ticker: NAV Security ID: E108 Meeting Date: FEB 16, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eugenio Clariond For Withhold Management Elect Director Diane H. Gulyas For For Management Elect Director William H. Osborne For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management NEXEN INC. Ticker: NXY Security ID: 65334H102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect W.B. Berry as Director For For Management Elect R.G. Bertram as Director For For Management Elect D.G. Flanagan as Director For For Management Elect S.B. Jackson as Director For For Management Elect K.J. Jenkins as Director For For Management Elect A.A. McLellan as Director For For Management Elect E.P. Newell as Director For For Management Elect T.C. O?Neill as Director For For Management Elect M.F. Romanow as Director For For Management Elect F.M. Saville as Director For For Management Elect J.M. Willson as Director For For Management Elect V.J. Zaleschuk as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors NOBLE CORPORATION Ticker: NE Security ID: H5833 N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Director Gordon T. Hall For For Management Director Jon A. Marshall For For Management 2 Approval Of The Amendment And For Against Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 a Reelect Michael Cawley as Director For For Management 1 b Reelect Gordon Hall as Director For For Management 1 c Reelect Jack Little as Director For For Management 2 Approve Creation of CHF 663.0 Million For Against Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management NOVARTIS AG Ticker: NOVN Security ID: V109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.10 per Share Amend Articles Re: Compliance with For For Management Swiss Federal Act on Intermediated Securites Amend Articles Re: Introduction of a For For Management Consultative Resolution on the Remuneration System Reelect Marjorie M.T. Yang as Director For For Management Reelect Daniel Vasella as Director For For Management Reelect Hans-Joerg Rudloff as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Additional And/or Counter-proposals For Against Management Presented At The Meeting ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey S. Berg For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Michael J. Boskin For For Management Elect Director Safra A. Catz For For Management Elect Director Bruce R. Chizen For For Management Elect Director George H. Conrades For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director Jeffrey O. Henley For For Management Elect Director Donald L. Lucas For Withhold Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffery H. Boyd For For Management Elect Director Ralph M. Bahna For For Management Elect Director Howard W. Barker, Jr. For For Management Elect Director Jan L. Docter For For Management Elect Director Jeffrey E. Epstein For For Management Elect Director James M. Guyette For For Management Elect Director Nancy B. Peretsman For For Management Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Brent Scowcroft For For Management Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management RYDER SYSTEM, INC. Ticker: R Security ID: Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David I. Fuente For For Management 2 Elect Director Eugene A. Renna For For Management 3 Elect Director Abbie J. Smith For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock Purchase For For Management Plan SCHNITZER STEEL INDUSTRIES, INC. Ticker: SCHN Security ID: Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David J. Anderson For For Management Elect Director William A. Furman For For Management Elect Director William D. Larsson For For Management Elect Director Scott Lewis For For Management Elect Director Wayland R. Hicks For For Management 2 Amend Executive Incentive Bonus Plan For For Management SEACOR HOLDINGS INC. Ticker: CKH Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles Fabrikant For For Management Elect Director Pierre de Demandolx For For Management Elect Director Richard Fairbanks For For Management Elect Director John C. Hadjipateras For For Management Elect Director Oivind Lorentzen For For Management Elect Director Andrew R. Morse For For Management Elect Director Christopher Regan For For Management Elect Director Steven Webster For For Management Elect Director Steven J. Wisch For For Management 2 Ratify Auditors For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Donald E. Felsinger For For Management 3 Elect Director Wilford D. Godbold Jr. For For Management 4 Elect Director William D. Jones For For Management 5 Elect Director William G. Ouchi For For Management 6 Elect Director Carlos Ruiz For For Management 7 Elect Director William C. Rusnack For For Management 8 Elect Director William P. Rutledge For For Management 9 Elect Director Lynn Schenk For For Management 10 Elect Director Neal E. Schmale For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation STAPLES, INC. Ticker: SPLS Security ID: Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Mary Elizabeth Burton For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings STATE STREET CORPORATION Ticker: STT Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For Against Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For Against Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For Against Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For Against Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For Against Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder SYBASE, INC. Ticker: SY Security ID: Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Chen For For Management Elect Director Richard C. Alberding For For Management Elect Director Cecilia Claudio For For Management Elect Director Michael A. Daniels For For Management Elect Director L. William Krause For For Management Elect Director Alan B. Salisbury For For Management Elect Director Jack E. Sum For For Management Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael A. Brown For For Management Elect Director William T. Coleman For For Management Elect Director Frank E. Dangeard For For Management Elect Director Geraldine B. Laybourne For For Management Elect Director David L. Mahoney For For Management Elect Director Robert S. Miller For For Management Elect Director Enrique Salem For For Management Elect Director Daniel H. Schulman For For Management Elect Director John W. Thompson For For Management Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings SYSCO CORPORATION Ticker: SYY Security ID: Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jonathan Golden For For Management 2 Elect Director Joseph A. Hafner. Jr. For For Management 3 Elect Director Nancy S. Newcomb For For Management 4 Elect Director Kenneth F. Spitler For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Adopt Principles for Health Care Reform Against Against Shareholder TALISMAN ENERGY INC. Ticker: TLM Security ID: 87425E103 Meeting Date: MAY 5, 2010 Meeting Type: Annual/Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Christiane Bergevin as Director For For Management Elect Donald J. Carty as Director For For Management Elect William R.P. Dalton as Director For For Management Elect Kevin S. Dunne as Director For For Management Elect Harold N. Kvisle as Director For For Management Elect John A. Manzoni as Director For For Management Elect Lisa A. Stewart as Director For For Management Elect Peter W. Tomsett as Director For For Management Elect John D. Watson as Director For For Management Elect Charles R. Williamson as Director For For Management Elect Charles M. Winograd as Director For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Amend By-Law No.1 For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TJX COMPANIES, INC., THE Ticker: TJX Security ID: Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Blythe J. McGarvie For For Management Elect Director Donald J. Shepard For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management UNILEVER NV Ticker: UNA Security ID: 904784709 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Management Board None None Management (Non-Voting) 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Discharge of Executive For For Management Directors 4 Approve Discharge of Non-Executive For For Management Directors 5 Reelect P.G.J.M. Polman to Executive For For Management Board 6 Elect R.J-M.S. Huet to Executive Board For For Management 7 Reelect L.O. Fresco as Non-Executive For For Management Director 8 Reelect A.M. Fudge as Non-Executive For For Management Director 9 Reelect C.E. Golden as Non-Executive For For Management Director 10 Reelect B.E. Grote as Non-Executive For For Management Director 11 Reelect H. Nyasulu as Non-Executive For For Management Director 12 Reelect K.J. Storm as Non-Executive For For Management Director 13 Reelect M. Treschow as Non-Executive For For Management Director 14 Reelect J. van der Veer as For For Management Non-Executive Director 15 Elect P. Walsh as Non-Executive For For Management Director 16 Elect M. Rifkind as Non-Executive For For Management Director 17 Approve Management Co-Investment Plan For For Management 18 Amend Performance Criteria of the For For Management Annual Bonus 19 Amend Performance Criteria of the For For Management Long-Term Incentive Plan 20 Approve Cancellation of 4 Percent For For Management Cumulative Preference Shares 21 Authorize Repurchase of 6% Cumulative For For Management Preference Shares and 7% Cumulative Preference Shares 22 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 23 Approve Authorization to Cancel For For Management Ordinary Shares 24 Grant Board Authority to Issue Shares For For Management Up To10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 25 Ratify PricewaterhouseCoopers as For For Management Auditors 26 Allow Questions and Close Meeting None None Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier, For For Management Ph.D. Elect Director Jamie S. Gorelick For For Management Elect Director Carlos M. Gutierrez For For Management Elect Director Edward A. Kangas For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw, III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe J. Amouyal For Withhold Management Elect Director David P. Kirchhoff For Withhold Management Elect Director Kimberly Roy Tofalli For Withhold Management 2 Ratify Auditors For For Management WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against Against Shareholder Indiana to Delaware] WESTERN UNION COMPANY, THE Ticker: WU Security ID: Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Christina A. Gold For For Management 3 Elect Director Betsy D. Holden For For Management 4 Elect Director Wulf Von Schimmelmann For For Management 5 Ratify Auditors For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924 F106 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James W. Dyke, Jr. For For Management 1.4 Elect Director Melvyn J. Estrin For For Management 1.5 Elect Director James F. Lafond For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director Terry D. McCallister For For Management 1.8 Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Provide for Cumulative Voting Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
